Citation Nr: 0922385	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-34 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for quadriplegia (resultant 
from spinal cord injury), to include as secondary to a 
service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's domestic partner


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
October 1965 to December 1969, to include combat duty as a 
hospital corpsman in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Veteran appeared at a hearing before the undersigned in 
November 2007.  A transcript is associated with the claims 
file.  


FINDING OF FACT

The Veteran is a quadriplegic with severe cervical spine 
disability; this condition would not have occurred but for a 
fall experienced in his home in November 2003, and the 
preponderance of the evidence supports a conclusion that the 
proximate cause of this fall was the instability and gait 
abnormality associated with the service-connected right knee 
condition.  


CONCLUSION OF LAW

Service connection for quadriplegia (resultant from spinal 
cord injury), to include as secondary to a service-connected 
right knee disability, is warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008). 






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include regarding disability ratings and 
effective dates of awards).  

As the decision below constitutes a grant of claim for 
service connection, there is no need to address any 
deficiency in the duty to notify or assist that may be 
present.

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection will be granted for disability that is the 
proximate result of a service connected disease or 
disability.  38 C.F.R. § 3.310(a).  Additionally, the 
regulations provide that service connection will be granted 
when an additional disability results from the aggravation of 
a non-service connected disability by a service connected 
disease or disability.  38 C.F.R. § 3.310(b).

Analysis

The Veteran in this case is, unfortunately, a quadriplegic, 
having suffered a traumatic fall in 2003 which resulted in 
injury to his spinal cord.  He contends, in essence, that his 
condition was caused by his service-connected right knee 
giving way, causing the fall and resultant paralysis.  He 
does not contend that the paralysis had origins in military 
service, and the Board will not address the claim on a direct 
basis.  Indeed, the evidence of record is sufficient to 
establish service connection on secondary grounds.  

The Veteran states that he was preparing for a Thanksgiving 
Day party in November 2003 when he turned suddenly in his 
bedroom, felt a sharp pain in the knee, and fell to the 
ground hitting his head and neck.  The medical evidence of 
record supports that the Veteran experienced a spinal cord 
injury, and that he was taken by ambulance to Mt. Sinai 
Hospital in Miami for treatment.  The hospital admission 
record, dated in November 2003, states that the Veteran 
experienced a syncopal episode at the time of his fall, and 
makes mention of a 20-second period of asystole which 
occurred in the ambulance on the way to the hospital.  
Following the admission to the hospital, the Veteran 
developed severe cervical myelopathy and anterior spinal 
artery syndrome.  A December 2003 medical record indicates 
that surgery was necessary in an attempt to alleviate 
symptoms, and, in the orthopedic surgeon's note, he stated 
that a cardiac pacemaker needed emplacement after the initial 
fall in order to stabilize a problem with the sinus rhythm.  

A March 2004 letter from a private neurosurgeon summarized 
the events which led to the Veteran's condition.  He stated 
that the Veteran reported an injury to the right knee 
initially, and that this injury triggered a syncopal episode 
which led to a fall and spinal cord injury.  The same 
neurosurgeon wrote in an August 2006 letter, that he had been 
treating the Veteran for a long time, and that there were no 
cardiac abnormalities present in the Veteran prior to the 
incident.  Specifically, this doctor said that the fall was 
caused by "impaired gait secondary to short-lasting 
dysfunction of the right knee."  An October 2005 note from a 
private electrophysiologist (a medical doctor) stated that 
the syncope episode was documented to occur en route to the 
hospital, and that there was no previous evidence of a 
nervous episode.  While it is not evident that this 
particular doctor reviewed the post-service history, he did 
also relay the veteran's contention that the initial fall was 
secondary to knee instability.  

The Veteran maintains that it was the pain and instability in 
the right knee which caused him to lose balance and fall.  In 
his hearing presentation with the undersigned, the Veteran 
complained that his service-connected knee was often unstable 
when he would turn suddenly, and that he had been prescribed 
medication for increase in pain; but, he had not received a 
knee brace or other stabilizing assistive device.  The 
Veteran's domestic partner gave an eye-witness account of the 
traumatic fall, and he stated that immediately prior to the 
fall, he heard a loud "snap" after the Veteran turned 
suddenly.  The Board notes that the Veteran (while having 
some medical training as a hospital corpsman in the U.S. Navy 
many years ago) and his partner have not been shown to have 
the necessary medical credentials necessary to render a 
competent medical opinion as to causal etiology of a systemic 
paralysis (Veteran worked as a hair stylist for many decades 
post-service).  See Espiritu, supra.  That notwithstanding, 
both of these men can testify to what came to them through 
their senses, and thus the statements regarding the "snap" 
noise and the instability of the knee prior to the fall are 
of considerable value in showing that a knee incident did 
occur prior to the traumatic fall.  Id.  

The Board is somewhat perplexed as to why this claim was 
initially denied.  Admittedly, there is some ambiguity in the 
initial treatment records regarding when the syncopal episode 
occurred (with syncopal episode being a nonservice-connected 
condition); however, the evidence submitted by the Veteran's 
private neurosurgeon is conclusive that the Veteran's fall 
was consistent with the gait abnormality caused by his 
chronic, service-connected right knee abnormality.  This 
opinion is followed by another private physician who states 
that the syncope episode was first documented en route to the 
hospital, and while contributory to the injury, did not 
precede the gait abnormality as the principal cause for the 
fall.  Indeed, given the Veteran and his partner's statements 
as to the sudden movement and loud snapping noise, and the 
medical opinions of record which are supportive of the 
contended relationship, the Board must conclude that the 
evidence is, at the very least, in relative equipoise as to 
the contended secondary relationship.  Indeed, the Board is 
convinced that the 2003 fall was the cause-in-fact of his 
current quadriplegic disorder (that is, "but for" the fall, 
he would not be in his current state of disablement) and, 
that the proximate cause of the injury was the instability of 
the service-connected knee, which when utilized abruptly by 
the Veteran perpetuated his fall and his current state of 
paralysis.  Thus, via this chain of causation, the 
requirements for secondary service connection have been met, 
and the claim will be granted.  See 38 C.F.R. § 3.310.  




ORDER

Entitlement to service connection for quadriplegia (resultant 
from spinal cord injury), to include as secondary to a 
service-connected right knee disability is granted.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


